           Case 1:19-cv-00219-LY Document 91 Filed 09/04/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION


TONY K. MCDONALD, JOSHUA B.
HAMMER, and MARK S. PULLIAM,
                                       Plaintiffs,

                                                         Case No. 1:19-cv-219-LY
v.


RANDALL O. SORRELS, et al.,
                                     Defendants.




                        PLAINTIFFS’ RESPONSE TO DEFENDANTS’
                        NOTICE OF SUPPLEMENTAL AUTHORITY
        The Eighth Circuit’s post-GVR decision in Fleck v. Wetch, No. 16-1564 (Aug. 30, 2019), does

not help the Texas Bar here.

        Like Plaintiffs here, Fleck argued that compelled association with a bar that engages in political

and ideological activities violates the First Amendment. But the Eighth Circuit did not consider this

argument because Fleck failed to raise it in the district court. See slip op. at 5-7. Plaintiffs, of course,

have raised this argument at every stage of this case. And contrary to Defendants’ misleading

quotation, see Doc. 90 at 1, the Eighth Circuit did not say that Keller foreclosed this freedom-of-

association claim. Precisely the opposite: “It may well be,” the Eighth Circuit explained, “that Keller

and Lathrop did not consider, and therefore did not foreclose, [Fleck’s] First Amendment associational

claim. It may also be that Janus confirms that this issue would now be decided under a more rigorous

exacting scrutiny standard than the Court may have applied in Keller and Lathrop.” Id. at 7. These open

questions—which the Eighth Circuit “decline[d] to consider,” id.—are now squarely before this Court.




                                                     1
           Case 1:19-cv-00219-LY Document 91 Filed 09/04/19 Page 2 of 3



        Also like Plaintiffs here, Fleck argued that the North Dakota Bar forced him to pay for

activities that are not germane to the regulation of attorneys. But the Eighth Circuit did not consider

this claim on the merits because Fleck had “settled” it. Id. at 4.

        Finally, like Plaintiffs here, Fleck challenged the constitutionality of the bar’s procedures for

collecting fees that are not chargeable to objectors. But the North Dakota Bar’s procedures do not

resemble the Texas Bar’s. Unlike Texas, North Dakota “does not have an online system for collecting

dues and fees and does not even accept credit card payments. Each member must determine how

much he or she owes in annual dues and then write a check to [the bar] to pay that amount.” Id. at 9.

Moreover, the Eighth Circuit’s holding turned largely on case-specific considerations, most notably

the fact that Fleck had affirmatively consented to the challenged procedures as part of a previous

settlement, which was “strong evidence” that those procedures were not unconstitutional. Id. at 10.

                                                        Respectfully submitted,

  Dated: September 4, 2019                               /s/ Cameron T. Norris tn

                                                        William S. Consovoy (VA 47704)
                                                        Jeffrey M. Harris (VA 93883)
                                                        Cameron T. Norris (VA 91624)
                                                        CONSOVOY MCCARTHY PLLC
                                                        1600 Wilson Boulevard, Suite 700
                                                        Arlington, VA 22209
                                                        (703) 243-9423
                                                        cam@consovoymccarthy.com

                                                        Counsel for Plaintiffs




                                                    2
           Case 1:19-cv-00219-LY Document 91 Filed 09/04/19 Page 3 of 3



                                  CERTIFICATE OF SERVICE
        I certify that on September 4, 2019, I filed the foregoing with the Clerk of this Court via

CM/ECF, which will notify the following:

 Thomas S. Leatherbury                               Matthew R. Miller
 VINSON & ELKINS LLP                                 Goldwater Institute
 Trammell Crow Center                                500 E. Coronado Rd.
 2001 Ross Avenue, Suite 3900                        Phoenix, AZ 85004-1543
 Dallas, TX 75201                                    litigation@goldwaterinstitute.org
 tleatherbury@velaw.com
                                                     Counsel for Amicus Curiae Goldwater
 Joshua S. Johnson                                   Institute
 Morgan A. Kelley
 VINSON & ELKINS LLP                                 Jason M. Panzer
 2200 Pennsylvania Avenue NW                         Lauren B. Ross
 Suite 500 West                                      Herring & Panzer, LLP
 Washington, DC 20037                                1411 West Avenue, Suite 100
 joshjohnson@velaw.com                               Austin, TX 78701
 mkelley@velaw.com                                   jason@herringpanzer.com
 Patrick W. Mizell                                   Counsel for Amicus Curiae Texas Legal Ethics Counsel
 Deborah C. Milner
 Vinson & Elkins LLP                                 Charles “Chad” Baruch
 1001 Fannin Street                                  Randy Johnston
 Suite 2500                                          Johnston Tobey Baruch, P.C.
 Houston, TX 77002                                   P.O. Box 215
 pmizell@velaw.com                                   Addison, TX 75001
 cmilner@velaw.com                                   chad@jtlaw.com
 Counsel for Defendants                              Counsel for Amici Curiae Former Presidents of the State
                                                     Bar of Texas et al. and Concerned Lawyers of Color
 Cynthia A. Morales
 Office of the Attorney General                      Macey Reasoner Stokes
 P.O. Box 12548, Mail Code 009                       J. Mark Little
 Austin, TX 78711                                    910 Louisiana Street
 Tel: (512) 936-1414                                 Houston, TX 77002
 cynthia.morales@oag.texas.gov                       macey.stokes@bakerbotts.com
 Counsel for Amicus Curiae Texas Attorney            Counsel for Amicus Curiae Texas Access to Justice
 General Ken Paxton                                  Commission


March 25, 2019                                           /s/ Cameron T. Norris
                                                        Counsel for Plaintiffs




                                                 3
